Citation Nr: 1013799	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-45 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1942 until 
December 1945. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran and his spouse had a net worth of $216,336.00 
as of July 2008 with monthly income of approximately 
$3588.00.

2.  The Veteran's living expenses, to include assisted living 
residence payments, and living expenses for the Veteran's 
spouse total approximately $6500.00 per month.


CONCLUSION OF LAW

The Veteran's net worth precludes the payment of non-service 
connected pension benefits. 38 U.S.C.A. § §§ 1502, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273, 
3.274, 3.275 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159.

However, the provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during 
a period of war).  As the law is dispositive in the instant 
claim, the "duty to notify" and "duty to assist" obligations 
not implicated.

Turning to the merits of the claim, the Veteran seeks 
nonservice connected pension benefits.  In order to receive 
pension benefits a Veteran must generally prove three things: 
(1) he meets the service requirements; (2) he is totally and 
permanently disabled by age or disability; and (3) his income 
and net worth do not exceed the amounts specified by law.

38 U.S.C.A. § 1521(j) provides that a Veteran meets the 
service requirements for pension benefits when such Veteran 
served in the active military, naval, or air service: (1) for 
ninety days or more during a period of war; (2) during war 
and was discharged or released for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or, (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war. 38 U.S.C.A. § 1521(j).  The term "active duty" is 
specifically prescribed by statute to mean full-time duty in 
the Armed Forces other than active duty for training. 38 
U.S.C.A. § 101(21).

Under 38 U.S.C.A. § 1521, after basic eligibility is proven, 
the Veteran must prove he is permanently and totally 
disabled.  Total permanent disability for pension purposes 
can be determined under three separate regulations.  Under 38 
C.F.R. § 4.15, permanent total disability occurs when there 
is a schedular rating total of 100 percent pursuant to the 
schedule of ratings or when one of the following conditions 
exist: the permanent loss of the use of both hands, or of 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  

Under 38 C.F.R. § 4.17, a Veteran may establish permanent and 
total disability without a combined 100 percent schedular 
evaluation by proving the Veteran meets the percentage 
requirements of 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, 
total disability will be assigned when (1) there is one 
disability ratable at 60 percent or more or (2) if there are 
two or more disabilities, at least one disability ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. When these 
percentages are met, a total disability will be assigned upon 
a showing the Veteran is unable to secure and follow 
substantially gainful employment by reasons of his 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
Veteran's disabilities render him or her unemployable. 38 
C.F.R. § 4.17.  

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but has other factors which make him 
unemployable, the Adjudication Officer or in some cases the 
rating board can approve a permanent and total disability 
rating for pension purposes on an extraschedular basis.  The 
Adjudication Officer or rating board will examine factors 
such as whether the Veteran is unemployable by reason of his 
disability, age, occupational background and other related 
factors. 38 C.F.R. § 3.321(b)(2).

Alternatively, the Veteran may be eligible for pension 
benefits based upon his age.  Under 38 U.S.C.A. § 1513, 
pension benefits are to be paid to Veterans of a period of 
war who are at least 65 years old and meet the service 
requirements of 38 U.S.C.A. § 1521(j) and income and net 
worth requirements.  If the Veteran is entitled to pension 
benefits under both 38 U.S.C.A. § 1513 and 38 U.S.C.A. § 
1521, pension shall be paid to the Veteran only under 38 
U.S.C.A. § 1521. See 38 U.S.C.A. § 1513(b).  Increased 
pension benefits are payable to a Veteran who needs the 
regular aid and attendance of another or by reason of being 
housebound. 38 U.S.C.A. § 1521(d) and (e) (West 2002); 38 
C.F.R. § 3.23(d)(3), 3.351(a)(1).

Turning to the present case, the Veteran's DD-214 reflects 
honorable service for over ninety days from December 1942 
until December 1945.  The DD-214 clearly reflects the Veteran 
served in combat in World War II and received the Combat 
Infantryman Badge and Purple Heart for this service. Thus, 
the Veteran served during a period of war and meets the 
service requirements of 38 U.S.C.A. § 1521(j).  Evidence of 
record reveals the Veteran was born on June 29, 1917, and is 
now 93 years old.  Thus, the Veteran satisfies the age 
requirements of 38 U.S.C.A. § 1513.  The Veteran also 
submitted a February 2009 statement from private physician 
attesting to the fact that he requires the aid and attendance 
of others to perform activities of daily living, including 
things such as walking, dressing himself, bathing, and 
getting in and out of bed.  The physician noted the Veteran 
was in an assisted living facility for his dementia and could 
not leave the unit without assistance.  Thus, the Veteran 
meets the age and medical requirements for increased pension 
benefits and the remaining question is whether the Veteran 
meets the net worth and income requirements of 38 U.S.C.A. § 
1522; 38 C.F.R. § 3.23, 3.274.

In this case, the Veteran's claim was denied by the RO 
because it was determined that he did not meet the net worth 
eligibility requirements.  Indeed, VA law and regulations 
governing pension provide that pension will be denied when 
the corpus of the estate of the Veteran, and of the Veteran's 
spouse, if applicable, is such that under all the 
circumstances, including consideration of the annual income 
of the Veteran, the Veteran's spouse, and the Veteran's 
children, it is reasonable that some part of the corpus of 
such estates be consumed for the Veteran's maintenance.  38 
U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  The terms "corpus 
of estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life. 38 C.F.R. §§ 
3.263(b), 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses. See 38 C.F.R. § 
3.275(d).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

In determining annual income, all payments of any kind and 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  In general, 
payments from the Social Security Administration are 
countable as income.  See 38 C.F.R. § 3.262(f).  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, or quarterly, and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  See 38 C.F.R. § 3.271(a)(1).  Nonrecurring 
income, received or anticipated on a one-time basis during a 
12-month annualization period, will be counted as income for 
a full 12-month annualization period following receipt of the 
income.  See 38 C.F.R. § 3.271(a)(1), (3).  Some forms of 
income are excludable from countable income for the purpose 
of determining entitlement to improved pension.  See 38 
C.F.R. § 3.72. Medical expenses in excess of 5 percent of the 
MAPR (maximum amount per regulation), which have been paid, 
fall into this category of excludable income to the extent 
they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii).

The maximum annual rates of pension payable are published in 
Appendix B of VA Manual M21-1 and are to be given the same 
force and effect as if published in VA regulations. See 38 
C.F.R. § 3.21.  The maximum annual pension rate is adjusted 
from year to year. The Veteran's claim was received in April 
2008.  Effective in December 2007, the income limit for 
Veteran with one dependent was $14, 643 and the rate for a 
Veteran requiring aid and attendance with one dependent was 
$22, 113.  Effective December 2008, the income limit for 
Veteran with one dependent was $15,493 and the rate for a 
Veteran requiring aid and attendance with one dependent was 
$23,396.  See Veterans Benefits Administration Manual M21-1, 
Part 1, Appendix B.

As noted above, income from Social Security Administration 
(SSA) benefits is not specifically excluded under 38 C.F.R. § 
3.272, and therefore is included as countable income.  
Certain unreimbursed medical expenses may be excluded from 
countable income for the same 12-month annualization period 
to the extent they were paid.  To be considered, the total 
expense must be in excess of five percent of the MAPR. 38 
C.F.R. § 3.272.  Effective in December 2007, five percent of 
the MAPR was $732.  Effective in December 2008, five percent 
of the MAPR was $774.

In an August 2007 claim for pension, the Veteran reported he 
had $130,000.00 in interest bearing bank accounts and 
certificates of deposits and $50,000.00 in stocks and bonds.  
His spouse had $2,800.00 in case or non interest bearing bank 
accounts $17500.00 in IRAs, Keogh Plans and $50,000.00 in 
mutual funds.  He indicated he received $1,495.50 a month 
from Social Security and $1,236.00 a month in pension.  Hi 
spouse received $591.00 a month from Social Security.  His 
spouse expected $11,500.00 in interest and dividends during 
the next year.  He reported medical expenses of $3,175.00 for 
respite care, $1,650.00 for day care and $20,130.00 for 
assisted living.  

An April 2008 Form 21-8049, request for details of expenses 
listed $1500.00 month for association dues, $200.00 a month 
for food, $275.00 a month in taxes, $50 a month for interest, 
$100.00 a month for clothing, $300.00 a month for utilities, 
$200.00 for gas and $280.00 for car insurance.  The only 
medical expense was $1,000.00 for a knee replacement for the 
Veteran's spouse. 

In April 2008, the Veteran submitted an updated claim for 
nonservice-connected pension.  He reported a dependent 
spouse.  On this form, the Veteran reported he had $90,000.00 
in stocks, bonds, mutual funds and no other sources of 
income.  He indicated he spouse had $81,336.00 in cash, bank 
accounts, or certificates of deposit and $45,000.00 in IRAs, 
Keogh Plans.  The Veteran reported he received $1,496.00 a 
month from Social Security and $1,529.00 a month from 
Michigan Public School retirement.  His spouse received 
$590.00 a month from Social Security.  Additionally, the 
spouse expected $6,000.00 over the next year in interest and 
dividends and $3,742.00 MDR from the IRA.  The Veteran also 
included itemization of medical expenses from April 1, 2007 
until May 31, 2008.  The total amount of the medical expenses 
fro this period was $73,973.60.  Close examination of this 
form reflects this figure includes expenses from 2007 and 
2008.  When only considering the amounts from 2008, the total 
medical expenses were $54,443.60

A corpus of estate determination was completed in July 2008.  
The adjudicator noted the Veteran was 91 years old and had a 
life expectancy of 4.1 years.  The Veteran and his spouse had 
assets of $135,000.00 in stocks and $81,336.00 in bank 
deposits for a total estate of $216,336.00.  There was 
monthly income of $2,086.00 from Social Security and 
$1,529.00 from another source totally an income of $3,615.00 
per month.  The monthly expenses were $3,450.00 for shelter, 
$192.80 for medical expenses and $40.00 for other expenses 
for total expenses of $3,682.80.  The adjudicator concluded 
the Veteran had a total monthly income of $3,615.00 and paid 
$3,682.80 in expenses.  While the expenses exceed income by 
$67.80 this works out to an annual net worth depletion of 
$813.60.  At the current rate of depletion the Veteran's 
total net worth would not be depleted for 265.9 years and 
therefore the Veteran's net worth barred him from pension.  

Evaluating the evidence in light of the above listed criteria 
indicates that the Veteran's income in 2008, after 
consideration of the medical expenses would not be a bar to 
pension benefits.  Specifically, the Veteran listed income of 
$1,529.00 a month from retirement and $1,469.00 a month from 
Social Security.  Additionally the spouse received $590.00 a 
month from Social Security.  Thus, the Veteran and his spouse 
have a total income of $43,056.00 a year.  Although this 
figure exceeds $23,396, the stated MAPR for a Veteran with 
one dependent requiring aid and attendance, the medical 
expenses total $54,443.60, clearly well above the 5 percent 
of the MAPR.  After subtracting the $774.00 (5 percent of the 
MAPR) the Veteran's medical expenses total $53,669.60, which 
still exceeds his annual income.  Therefore, income alone 
would not bar pension benefits.

However, considering the above financial information, the 
Board finds the Veteran's net worth would not be rapidly 
depleted and therefore serves as a bar to benefits.  The 
Veteran and his spouse have a significant net worth comprised 
of assets such as stocks, IRAs and bank deposits, which are 
readily converted to cash at no substantial sacrifice.  The 
Veteran only has one dependent, his spouse, and the spending, 
including the cost of the assisted living facility would not 
deplete the corpus of estate for many years.  As noted in the 
July 2008 corpus of estate finding the Veteran has claimed 
income of $3,615.00 a month and $3,682.80 in claimed expenses 
per month.  The Veteran's spouse argued in the October 2009 
substantive appeal (VA Form 9) that she required a minimum of 
$2500.00 a month and the Veteran's care was anywhere between 
$3,600.00 and $4,000.00 per month.  Even considering this 
higher claimed monthly expenditure of $6,500.00 per month, 
the expenses would exceed income by $2,885.00 a month and 
result in an annual net worth depletion of $34,620.00.  While 
such an excess of expenses would result in a much quicker 
depletion of funds in around 6.3 years, the Board notes that 
this still exceeds the Veteran's current life expectancy.  In 
other words, even considering the higher monthly expenditure 
listed by the Veteran's spouse on the substantive appeal, it 
does not appear to have affected the Veteran's net worth to 
the point that he or his spouse is unable to care for 
themselves or pay for living expenses without VA assistance.

As indicated above, the standard by which the Board is to 
determine whether the net worth can be consumed to provide 
for maintenance is one of reasonableness.  The underlying 
reason for paying improved pension is to financially assist 
those who need financial assistance.  Although the Veteran's 
reported expenses will ultimately deplete the financial 
resources that he now has, the purpose of the pension program 
is to aid Veterans and their dependents who are unable to 
provide themselves the basic necessities.  Based on the 
information the Veteran has provided, this is not his current 
situation.  VA pension is not meant to be paid to those who 
are financially able to support themselves by virtue of their 
income and/or ability to utilize a portion of the corpus of 
their estate.  In the present case, the Board finds that it 
is not unreasonable for the Veteran to rely on his net worth 
before he is awarded VA pension.  The Board notes that if 
significant negative changes arise with respect to the 
Veteran's net worth, he may, again submit a claim, with 
updated financial information.  

Therefore, under the circumstances and the facts as presented 
regarding the Veteran's net worth, the Board finds that some 
portion of the corpus of the Veteran's estate may reasonably 
be consumed in order to provide for his own maintenance, the 
Board concludes that the Veteran does not meet the 
eligibility requirements for pension benefits and his claim 
must be denied.  Thus, the Veteran's claim must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice connected pension benefits is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


